Citation Nr: 0836886	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-39 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

Evaluation of post traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Hillary Wandler, Attorney at 
Law.


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted] and [redacted]


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from November 1964 to November 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in June 2008.  A transcript of the hearing 
has been associated with the claim file.


FINDINGS OF FACT

The veteran's PTSD is manifested by trouble sleeping, 
nightmares, angry moods, hypervigilence, with some impairment 
of short-term memory, some isolative tendencies and GAF 
scores ranging from 60-70.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent disabling 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.132, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In a VCAA letter of November 2005 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence 
told his to provide relevant information which would include 
that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

In this case, the Board notes that notice as to the effective 
date and disability rating was not provided until May 2007 
after the RO's decision.  However, the Board notes that the 
appellant was provided notice and allowed the opportunity to 
submit additional evidence.  Furthermore, the Board notes 
that the claim is being denied; therefore, despite the timing 
error, there has been fundamental fairness.  

The Board is aware of the Court's recent clarification of 
VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In the 
instant case, the veteran disagreed with the initial rating 
assigned for his disability on appeal and did so within one 
year of the initial decision that granted service connection.  
Although the issue before the Board is whether the veteran's 
disability rating resulting from the grant of service 
connection is proper, the appeal arises from a claim for 
entitlement to service connection, not an increased rating 
claim.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) 
(explaining that a disagreement with an initial rating 
assigned for a disability following a claim for service 
connection is part of the original claim and technically not 
a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated 
that section 5103 (a) requires only that the VA give a 
claimant notice at the outset of the claims process of the 
information and evidence necessary to substantiate the claim, 
before the initial RO decision and in sufficient time to 
enable the claimant to submit relevant evidence.  It further 
noted that the notice may be generic in the sense that it 
need not identify evidence specific to the individual 
claimant's case (though it necessarily must be tailored to 
the specific nature of the veteran's claim). 

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  See 38 U.S.C.A. § 5103(b)(3).  In 
the instant case, VCAA notice requirements as to disability 
ratings were satisfied because the RO provided the veteran 
with the notice as to assignment of disability ratings 
applicable to a claim to establish service connection.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  Service 
medical records, outpatient medical records and private 
medical treatment records have been obtained.  The veteran 
was afforded VA examinations and a Travel Board hearing.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Under the applicable rating criteria of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (PTSD) (2007), a 30 percent evaluation 
is provided for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is indicated where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical obscure, or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is indicated where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self of others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2007).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 
to 40 is assigned where there is "Some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
score of 41-50 is assigned where there are, "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)." Id.  A score of 51-60 is appropriate where 
there are, "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co- workers)."  
Id.  A score of 61-70 is indicated where there are, "Some 
mild symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.

The appellant is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD.  In such cases, the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In April 
2006, the RO assigned a 30 percent evaluation effective 
October 18, 2005, the date of the claim.  Accordingly, the 
issue is whether a rating in excess of 30 percent for PTSD is 
warranted at any time during the appeal period.  We conclude 
that the disability has not significantly changed and that a 
uniform rating is warranted.  

VA outpatient treatment records of October 2005 show that the 
veteran was hospitalized after being found in the house in a 
corner with a gun talking about killing himself.  It was 
noted he had been suffering from depression for several years 
and was currently in the process of a divorce.  He reported 
mood swings, agitation and racing thoughts.  Reckless 
behavior in the form of substance abuse was noted.  
Concentration, attention and short term memory were impaired.  
Judgment was good.  He had sleep impairment.  He denied 
hallucinations and delusions, and suicidal and homicidal 
ideations.  Discharge diagnoses included mood disorder not 
otherwise specified, anxiety disorder not otherwise 
specified, alcohol abuse and marijuana abuse.  It was noted 
that the veteran's mood disorder and anxiety disorder had 
been fueled in part by the substance abuse.  It was also 
noted that the veteran had some depression during the 
hospitalization with a lot of anxiety and some agitation 
which psychological testing suggested was bipolar disorder.  
While the veteran believed he had PTSD, the symptoms and 
testing results were more consistent with a more generalized 
anxiety disorder.

A January 2006 PTSD screening report from the veteran's 
counselor, B.L.F., noted symptoms of intrusive thoughts; 
frequent nightmares, problems with sleeping including: night 
sweats, rapid heart beat, screaming, striking out and 
startled awakening; suicide ideations; suppressed anger; and 
feelings of isolation and anxiety in crowds.  A diagnosis of 
PTSD was noted with a GAF score of 45 and 31 in the previous 
year.  It was noted he had lost two marriages.  

A VA examination report of February 2006 notes that the 
veteran reported occasional nightmares.  His former spouse 
reported that the veteran has frequent night sweats, tosses, 
turns, and yells out in his sleep; he has an exaggerated 
startle response and is hypervigilant; he is paranoid with 
those in authority; he sometimes has intrusive thoughts of 
the traumas in the military; and has avoidance tendencies.  
Mental status examination showed good eye contact, normal 
voice, and fairly full ranging and appropriate affect.  He 
was able to smile spontaneously and could respond to humor.  
His mood was anxious.  Concentration was intact and 
psychomotor activity was within normal limits.  His memory 
was functionally intact, his thinking was logical and goal 
oriented, and there were no indications of thought disorder.  
He was diagnosed with PTSD and alcohol dependence.  His GAF 
was 65 to 70.  The examiner noted that the veteran had a past 
history of alcohol dependence which has had a significant 
impact in his ability to maintain marriages and work.  When 
the impact of alcohol is not considered, the impact of PTSD 
symptoms do not appear to be of such severity  as to 
significantly impact the veteran's ability to work.  It was 
noted he has been able to sustain jobs for 12 years.  His 
inability to maintain marriages was attributed to his alcohol 
dependence.  It was further noted that the veteran had well-
developed social skills and had no difficulty working with 
others.  Judgment and insight were intact.  

A June 2006 letter from the veteran's counselor, B.L.F., 
states that the veteran's GAF score was 31 when he seriously 
contemplated suicide and had to be hospitalized after which 
he now stands at 45.  He stated the veteran's memory 
fluctuates from day to day, he has intrusive thoughts of 
combat experiences, and has a high rate of sleep 
interruptions form nightmares.  He noted the veteran used 
alcohol and cannabis as self-medication.  He has a strong 
drive to isolate.  Finally he stated that the veteran's GAF 
score was less than a daily average of 60.  

A psychiatric assessment of October 2006 notes the veteran 
reported smoking, previous alcohol abuse for self medication 
and marijuana use.  He stated he had last used marijuana a 
month ago and alcohol a year ago.  Mental status examination 
showed the veteran was casually and neatly dressed appearing 
his stated age with good eye contact and logical, coherent 
and goal oriented speech.  His mood was depressed.  He had no 
suicidal ideations, was oriented times three, had good 
judgment and fair to good insight, intact short and long term 
memory, fair to good attention, and clear consciousness.  
Diagnoses included PTSD, depression and alcohol abuse in 
remission.  His GAF score was reported as 60.  It was noted 
the veteran was not taking medication at the time which led 
to an increase in his depression and anxiety.  He agreed to 
restart his medication.  

Psychiatric outpatient treatment records of November 2006 
note the veteran reported decreased irritability since taking 
his medication.  His anxiety had also decreased.  Cognition 
and thinking were improved.  He denied antisocial behavior 
and impulsivity, and stated he got along well with others.  
He reported sleeping 7-8 hours a day.  The veteran was neatly 
dressed and groomed with no psychomotor agitation; was 
cooperative and appropriately calm; speech was linear and 
logical; thought content was rational; was oriented to 
person, place and time; and, insight was good.  Diagnoses 
included PTSD, alcohol abuse in remission, personal history 
of tobacco abuse and depression.  His GAF was reported as 63.  
It was noted the veteran was doing well with no daytime 
sedation.  

In January 2007 he was noted to have occasional low mood and 
improved anxiety.  He denied difficulty with cognition and 
thinking or impulsivity.  He denied alcohol use since 2005.  
He reported improved sleep.  He was not a danger to self or 
others and denied any suicidal ideations.  He was 
appropriately dressed and groomed, had no psychomotor 
agitation and was cooperative.  His affect was blunted.  His 
speech was linear, logical and normal in rate and tone.  He 
was oriented to person, place and time.  Insight was good.  
It was noted the veteran was employed.  His GAF score was 
reported at 60.  

In a February 2007 letter the veteran's former wife stated 
she did not think the veteran could maintain employment.  She 
stated he gets mad at any form of discipline and can't handle 
rejection.  She noted he seems very depressed when she talks 
to him but gets manic when he talks about the system and what 
happened to him.  She stated he appeared calmer and to listen 
better since taking medication, but that she could not judge 
well as she has not been around him to see how he really 
acts.  She noted he does not care how he looks and does not 
take care of himself.  

Outpatient treatment records of March 2007 show he reported 
sleeping for 5-6 hours; mild to moderate depression; problems 
with anxiety and with poor concentration.  He reported being 
easily distracted by external stimuli.  He was cooperative, 
mood was appropriate and speech normal.  He was noted to 
experience dysphoria.  He was oriented to person, place and 
time, and insight was good.  The veteran was unemployed.  
Diagnoses included PTSD, alcohol abuse in remission and 
depression.  His GAF score was reported at 60.
 
A letter of March 2007 from the veteran's counselor, P.L.F., 
noted the following:  the veteran was currently unemployed 
due to escalation of his anger over a potential promotion at 
work; he was more depressed and further isolative due to a 
series of rejections in employment possibilities; he needs 
prescribed sleep enhancers in order to sleep at night;  he is 
vigilant and has panic attacks; he has problems with long and 
short term memory often forgetting to complete a task he 
started earlier; he lacks motivation; has regressed in terms 
of personal appearance and shows no interest in taking care 
of himself; he has avoidance tendencies; experiences more 
frequent outbursts of anger and is often quite irritable; his 
concentration span is very limited; and he attributes his 
drinking, smoking pot and gambling to his need to escape from 
his reality base and his ay of dealing with painful and 
traumatic memories, dreams, flashbacks and night sweats.  She 
noted the veteran's GAF score as 41.

In a March 2007 letter the veteran's former counselor, 
B.L.F., stated the veteran had high moderate to severe PTSD.  
He noted his GAF scores had vacillated from at least a low of 
35 to no more than 50.  He noted he had not seen the veteran 
since 2006 when he retired.  He stated that during the time 
he saw the veteran, he reported a high rate of flashbacks, 
intrusive thoughts, guilt, rapid triggered feelings which for 
many years have caused him inadequate rest, lack of energy, 
mood liability, and a powerful urge to isolate.  He stated 
the results have significantly cost him relationships.  He 
noted the veteran's GAF scores were for the most part under 
40 and rarely as high as 50.  

In a May 2007 letter the veteran's counselor, P.L.F, stated 
the veteran continues to make references of nightmare and 
night sweats, and the inability to sleep for periods of more 
than three hours at a time.  She noted that in the period of 
time he has seen the veteran he has shown consistent 
difficulty in expressing his emotions about combat 
experiences; his thought process and continuity is impaired; 
and, he has memory loss and loss of awareness of times and 
dates, and lacks motivation.  She noted the veteran devised a 
suicide plan in October 2005.  She noted the veteran had lost 
his job 3 months ago and had lost two long term marital 
relationships.  She stated the veteran continues to isolate 
and rarely has any social contact; that he suffers from 
explosive anger; and, limited concentration span.  She also 
noted that since the veteran stopped drinking he has 
experienced an increase in his depression and admits he 
deliberately avoids contact with others.  He continues to 
neglect his appearance.  Further his depressed mood and fear 
of rejection impair his ability to seek or actually perform a 
job.  She noted the veteran's GAF score at between 35-40.  

A VA examination report of October 2007 notes that the 
examination was being conducted by a board of 3 examiners, 
one psychiatrist and two clinical psychologists, in order to 
clarify some discrepancies in diagnosis.  It was noted that 
the veteran was hospitalized in October 2005 but that a 
diagnosis of PTSD was not made at the time, instead he was 
diagnosed with generalized anxiety disorder.  It was further 
noted that a diagnosis of PTSD was suggested in February 2006 
and a GAF score of 65 to 70 was assigned.  In regards to the 
examination, it was noted the veteran appeared visibly 
anxious but was cooperative throughout the entire 
examination.  He presented well socially with no mannerisms 
or unusual behaviors.  He was open and verbal during the 
interview and did not appear guarded or defensive.  There was 
no obvious impression managements an his self-report was 
credible.  He expressed himself well and spoke complete 
sentences.  His speech was easily understood.  He appeared to 
be of above average intelligence based on verbal skills, 
educational background and manner of presentation.  There 
were no cognitive difficulties and he was oriented and alert.  
Grooming and hygiene were satisfactory.  The examiners 
conducted a thorough review of the claim file.  In regards to 
his current employment, the veteran stated he was currently 
employed part time and he was able to interact adequately 
with others in the work setting but prefers work settings 
that do not bring him into contact with large groups or where 
he needs to have more than superficial interaction with 
others.  He described himself as having reduced stress 
tolerance which has impacted work in the past and continues 
to do so.  He reported having friends and has been able to 
maintain friendships throughout the years.  However, he has 
not been able to maintain personal relationships.  Although 
this is more likely due to substance abuse and alcohol.  He 
described himself as having a tendency to isolate more 
socially now than in the past which he related in part to his 
tendency to irritate easily.  He reported nightmares with 
less frequency now, night sweats, exaggerated startled 
response, some hypervigilance, intrusive thoughts of traumas, 
and survivor guilt.  

Mental status examination showed good eye contact with normal 
voice in tone and pace.  Affect was mildly blunted but 
reactive.  His mood was somewhat anxious and dysphoric.  
There was no impairment of concentration or attention span.  
Psychomotor activity was within normal limits.  His memory 
was functionally intact.  His GAF score was noted to be 60 
which is most descriptive of current functioning.  It was 
noted there appeared to be some exacerbation of symptoms 
since the VA examination of February 2006.  The examiners 
noted that the veteran's PTSD is characterized by nightmares, 
night sweats, exaggerated startle response, hypervigilence, 
intrusive thoughts, avoidance reminders of the traumas and 
survivor guilt.  The effects on occupation and social 
functioning are occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to signs and symptoms, but he is generally capable 
of satisfactorily functioning in terms of routine behavior, 
self-care and his conversation being normal.  It would appear 
there have been periods of decompensation in terms of 
worsening of PTSD symptoms in the past that have led to 
termination of long term employment.  It was noted the 
veteran had reduced stress tolerance, has well developed 
social skills and has been able to maintain friendships but 
it would appear he has become more isolated and secluded in 
recent years.  His concentration level was noted to be good 
except under times of stress when it would be reduced.  
Judgment, insight and abstract reasoning did not appear 
impaired.  He has maintained abstinence from alcohol use 
since treatment in 2005.  

At the Travel Board hearing of June 2008 the veteran's 
brother, ex-spouse and the veteran himself testified.  The 
veteran's brother testified that the veteran experiences 
sleeping problems which started 5-6 years ago and has mood 
swings.  He further stated that he believes the veteran is 
doing well at his current job because he does not need to 
interact with a lot of people.  He also noted he lacks 
motivation and does not have a lot of friends.  The veteran's 
ex spouse also testified.  She noted that she had been apart 
form the veteran for almost 6 years but has continued to have 
contact with him.  She testified that the veteran had a very 
disruptive sleep pattern where he would wake up in a pool of 
water, has terrible sweats and flings his arms and slashes 
them around, and talks in his sleep. She stated he avoided 
talking about his experiences in the military.  He is 
extremely irritable with anything from driving to news on TV.  
She stated he is very withdrawn from his family and that he 
does not look at anything long term.  He often talks about a 
short life.  He does not like anyone sneaking up behind him.  
She further testified she was often afraid of the veteran 
when they were married as she did not know what he could do.  
When he was drinking and they were having marital problems 
she was concerned he would do something.  She testified he 
tended to isolate himself a lot to avoid trouble and that he 
has suffered from depression through the years.  Finally, the 
veteran testified he has trouble sleeping and has nightmare 
about his combat experience.  He stated he avoids his family 
and lacks motivation.  He stated he was comfortable working 
with one or two people and could get along with people.  

In this case there is a phenomenal conflict in the evidence.  
Counselors have opined that the veteran's GAF scores have 
been as low as 31.  The VA examiners have reported that the 
GAFs have been 60 or above.  We start with the premise that 
all professionals have a minimum level of expertise and, 
therefore, are competent.  However, it is the duty of the 
Board to weigh and balance the evidence.  It is not error for 
the Board to favor the opinion of one competent medical 
expert over that of another so long as we provide adequate 
reasons and bases.  See Owens v. Brown, 2 VA 429 (1995).  

After a careful review of the evidence of record the Board 
finds that an evaluation in excess of 30 percent for PTSD is 
not warranted.  PTSD does not result in more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  The Board notes that the 
evidence does not show circumstantial, circumlocutory, or 
stereotyped speech.  There were no obsessive/ritualistic 
behavior.  There were no reported flight of ideas or 
loosening of associations.  In addition, there is no evidence 
of panic attacks more than once a week.  While the letters 
from the veteran's counselors note that the veteran exhibited 
such inappropriate behavior with frequent severe outbursts of 
anger that he was not able to maintain employment, aside from 
a brief period of time, the veteran has been employed.  In 
fact, at the hearing the veteran testified that while he 
prefers to work with only one or two people, he has been able 
to continue working and can relate to others.  Furthermore, 
while the veteran's mood was noted to be angry, hypervigilant 
and with starteld response, he was repeatedly noted to be 
cooperative, pleasant, with good concentration and speech.  
While he reported nightmares and intrusive thoughts, he 
denied any hallucinations and suicidal or homicidal thoughts.  
While at times it was reported he had some short term memory 
problems, his long term memory was noted to be intact.  No 
impairment of thought process was reported.  While at times 
it was noted he lacked motivation and had no interest in his 
personal appearance, most often he was noted to be well 
groomed and with appearance of his stated age.  While it was 
reported the veteran experienced panic attacks, these were 
not on a frequent basis.  Furthermore, at all the 
examinations he was noted to be oriented x 3.  

Furthermore, the Board notes that VA examination reports and 
outpatient treatment records show GAF scores related to PTSD 
ranging from 60-70 between February 2006 and October 2007.  
While the veteran's counselors have noted GAF scores ranging 
from 35-50 between January 2006 and May 2007, the Board notes 
that they appear to have considered in their assessment the 
time the veteran was hospitalized in October 2005 and seem to 
put great weight on the veteran's suicidal ideations which 
led to that hospitalization.  However, at that time, the 
veteran had not been diagnosed with PTSD, in fact while PTSD 
was considered he was diagnosed with other psychiatric 
conditions including mood disorder, anxiety disorder, alcohol 
abuse and marijuana.  Furthermore, the Board notes that since 
the veteran's hospitalization and since his PTSD diagnosis he 
has not reported any suicidal ideations.  Furthermore, the 
Board notes that the counselors have also placed great weight 
on the veteran's history of failed marriages.  However, as 
noted by the VA examiners, it was found that the veteran's 
marriage difficulties were a result of his alcohol and 
substance abuse and not his PTSD symptoms.  This is also 
supported by the veteran's former spouse's testimony at the 
hearing when she stated that she used to be afraid of him 
when they were married and he was drinking.  The effects of 
the veteran's alcohol abuse and substance abuse was not taken 
into account by the veteran's counselors when assigning their 
GAF scores.  Finally, the Board notes that regulations also 
provide that the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service connected evaluation is to be avoided.  38 C.F.R. § 
4.14 (2007).  As such, the manifestations of the veteran's 
mood and anxiety disorders, and alcohol and marijuana abuse 
should not be a basis upon which to evaluate the veteran's 
PTSD.  The Board finds the GAF scores assigned by the VA 
examiners to be more reliable as they are based on a more 
complete picture of the veteran's disability.  

The veteran's overall disability picture is best represented 
by a 30 percent evaluation.  The evidence does not show 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week; impaired judgment, difficulty 
with long-term memory, or difficulty in establishing and 
maintaining effective work and social relationships due to 
PTSD.  Rather, the disability is productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  The competent evidence 
establishes that the veteran's thoughts are coherent and 
rational, his long term memory was within normal range, he 
was oriented, and he had no hallucinations or paranoid 
delusions.  Additionally, there was no mention of panic 
attacks in the most recent examinations.  

Therefore, the Board finds that the reliable evidence of 
record does not more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

The Board notes that while the veteran's counselors have 
submitted letters which note the veteran's symptoms, the 
therapists have not accounted for the effect of other 
diagnosed psychological disorders which affected the veteran 
during the manifestation of the reported symptoms.  As noted 
above, the veteran was hospitalized in October 2005 for 
suicidal tendencies associated with his alcohol abuse.  At 
the time he was diagnosed with mood disorder, anxiety 
disorder, alcohol abuse and marijuana abuse not PTSD.  See 
38 C.F.R. § 4.14.  The fact remains that he had additional 
psychiatric conditions diagnosed at the time which affected 
his overall symptoms and GAF scores which were not taken into 
consideration by his counselors in their letters.  Most 
significantly are the veteran's suicidal ideations at the 
time of the hospitalization in October 2005 which have been 
noted to be related to mood disorder and anxiety disorder.  
In addition, the veteran's inability to maintain his 
marriages has also been attributed to his alcohol abuse and 
not his PTSD.  As previously noted, the veteran's counselors 
have placed great weight on symptoms which have been 
determined to be related to other diagnosed psychiatric 
conditions as the counselor's letters do not take into 
account these conditions and make no distinction between the 
overall psychological picture and the veteran's PTSD 
symptoms, the Board places greater weight on the VA 
examination reports and VA outpatient records which show that 
the veteran's PTSD symptoms are moderate and finds them to be 
more probative of the veteran's level of PTSD symptoms.  The 
VA opinions are more thorough and better reasoned.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability" is indicated. 38 C.F.R. § 3.321 (b)(1).  An 
extraschedular rating is warranted when there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings - up to 100 percent 
-- are provided when symptoms of a mental disorder cause 
greater social and industrial impairment.  But, as is noted 
above, the medical evidence does not show that such symptoms 
are present in this case.  The Board has considered other 
Diagnostic Codes, but has found no analogous code that would 
provide the veteran a higher evaluation.

Further, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for his post-traumatic stress 
disorder.  Furthermore, the post-traumatic stress disorder 
has not had such an unusual impact on employment as to render 
impractical the application of regular schedular standards.  
The veteran is retired on the basis of age, and absent that 
factor, there is no indication that he would be unable to 
maintain regular employment.  Since factors connoting an 
unusual or exceptional disability picture are not shown, 
referral for extraschedular consideration under 38 C.F.R. § 
3.321(b) is not warranted.


ORDER

Entitlement to a rating in excess of 30 percent disabling for 
PTSD, is denied.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


